Title: To Benjamin Franklin from Monsieur and Madame de Valnais, 22 December 1783
From: Valnais, Joseph (Jean) Dupas de Iden de,Valnais, Madame de
To: Franklin, Benjamin


          
            Paris Decembr. 22d. 1783./.
          
          Mr. & Mrs. de Valnais’s most Respectful Compliments to his Excellency Dtr. Franklin & propose to wait upon him next thursday agreable to his polite invitation—
          Mr. de Valnais Returns his thanks to Mr. Franklin Junr. for the Letter from Dtr. Cooper, he was So kind as to Send him which he Receiv’d in good order.
         
          Addressed: A Son Excéllence / Son Excéllence Monsieur / Franklin, Ministre Plenipotentiaire / des Etats unis de L’amérique auprés / de la Cour de France / A Passi—
        